Exhibit 10.12

 

NOTICE PERIOD EXTENSION

Mark Behrman (“Executive”) and LSB Industries, Inc., a Delaware corporation
(“Company”), entered into an employment agreement effective as of December 31,
2015 (“Employment Agreement”), the initial term of which is scheduled to expire
on December 30, 2018.

The term of the Employment Agreement automatically would be extended for another
year through December 30, 2019 unless either party elects not to extend the
Employment Agreement by giving written notice to the other party by July 4,
2018.

Since Executive and the Company are discussing potential changes to the
Employment Agreement and such discussions may impact their decision whether to
provide notice of an election not to extend the Employment Agreement, both
Executive and the Company previously agreed to an extension until December 7,
2018 to provide notice and now agree that Section 1 of the Employment Agreement
is hereby further amended such that the deadline for providing notice to the
other party of an election not to extend the Employment Agreement for another
year commencing December 31, 2018 shall be December 30, 2018.

In all other respects, the Employment Agreement shall continue in effect.

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
Period Extension or have caused this Notice Period Extension to be duly executed
and delivered on their behalf.     

 

EXECUTIVE

 

/s/ Mark Behrman

Mark Behrman

 

 

LSB INDUSTRIES, INC.

 

/s/ Michael J. Foster

 

By:

Michael J. Foster

Its:

Senior Vice President

 

MJF-CLW/BOD Behrman Notice Period Extension – 20181127-

 